DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Previous restriction/election requirement withdrawn in view of Applicant’s arguments filed 23 November 2020, Claims 1-7 currently pending. 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  The use of reference character(s). Further the claims use “and” in some instances and “or” in other instances. Which makes it unclear whether the parts are the same but from different embodiments or are different parts located in the same embodiment.  Appropriate correction is required. Suggested correction is to simply remove the character references from the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the following limitations "the direction orthogonal" in line 3, “the flow direction of air” in line 3, 6, and 8, “the direction parallel” in line 5, and “the longitudinal direction” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the surface thereof" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the protrusion height" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the widthwise length" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 recite the limitations "the first protrusion parts" and “the second protrusion parts” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a plurality of first protrusion parts” and “a plurality of second protrusion parts” . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2008094162).
With regards to Claims 1-7 Kim teaches:
A polymer synthetic resin filter media, part 5, having a plurality of first protrusion parts, the positive labeled circular parts, in a direction orthogonal to the flow direction of air extending in to the flow channels beyond the plurality of second protrusion parts, the negative labeled rectangular parts, which extend parallel to the flow direction of air. The ventilation paths are formed by rolling the film part such that the flow direction of air is formed along the longitudinal direction of the film part as seen in the cover picture, picture 4. (See Kim Translated document “Detailed Description” pg. 7 line 6-19 and all pg. 8 including cover figure and original Korean document for other figures)
The film part or polymer synthetic resin filter media, part 5, has a charged layer formed on a surface thereof which is electrically charged. (See Kim Translated document “Detailed Description” lines 6-19)
The protrusion height of the first protrusion part is different from the protrusion height of the second protrusion part as one is positive and one is negative with regards to the top surface. (See Kim Translated document cover figure)
The widthwise length of the first protrusion part is greater than the widthwise length of the second protrusion part. (see Kim translated document figure cover, the circles are wider in widthwise length than the rectangles)
The first protrusion parts and the second protrusion parts protrude from opposite sides of the film part. (See Kim Translated document cover figure)
Alternatively the first and second protrusion parts can be located on the same side of the film part. (See Kim original document Figure 5)
The film part is made of a polymer synthetic resin mixed with silver. (See Kim translated document “Detailed description” lines 6-9 on pg. 7 and 41-55 including “Advantageous Effects” on pg. 8)
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. In particular US 20170216757 teaches first and second protrusions on the same and opposite sides of the film with different widths and orientation relative to the flow direction see Fig. 5a and 5b. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776